COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Felicia Nicole Jones v. Macy's and Eric Limbocker

Appellate case number:    01-14-00143-CV

Trial court case number: 74030

Trial court:              239th District Court of Brazoria County

         On May 22, 2014, Appellees filed a motion to dismiss for failure of Appellant to file a
brief compliant with our order of May 1, 2014. The motion is DENIED without prejudice to
filing at another time.
        Briefs are meant to acquaint the court with the issues and to present argument that will
enable the Court to decide the case. TEX. R. APP. P. 38.9. While this rule is to be construed
liberally, substantial compliance is required for the Court to decide the case. Id. The brief
submitted by Appellant on May 6, 2014 contains both formal and substantive defects; most
notably it does not present a coherent description of the legal issues in a form sufficient for
Appellees to respond or for this Court to make a ruling. Further, it does not contain legal
argument or legal citation in regards to any issue. We STRIKE Appellant’s brief of May 6,
2014. See TEX. R. APP. P. 38.9 (b). Appellant is ORDERED to redraw her brief in compliance
with Texas Rule of Civil Procedure 38.9 within 30 days of the date of this order. See TEX. R.
APP. P. 38.9 (a),(b). If the redrawn brief is not compliant, we will again strike the brief and
proceed as if appellant has not filed a brief. See Tex. R. App. P. 38.9 (b). In that instance, we
may dismiss the appeal for want of prosecution or, if Appellees have a brief on file, we may
regard that brief as correctly presenting the case and may affirm the trial court’s judgment upon
that brief without examining the record. See TEX. R. APP. P. 38.9 (a)(1), (3).
      The response of Appellees will be due 30 days from the date Appellant’s brief is filed.
See TEX. R. APP. P. 38.6 (b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: June 4, 2014